Citation Nr: 0924151	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  08-16 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
Veteran's claims for service connection for hearing loss and 
tinnitus.


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within 
one year of separation from service; current hearing loss is 
not attributable to military service.

2.  Tinnitus was not demonstrated in service; it is not 
attributable to military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through a November 2006 notice letter, the 
Veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the Veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the Veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the November 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In the letter, the RO also notified 
the Veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned November 2006 
letter.  Further, the Veteran was provided notice regarding 
an award of an effective date or rating criteria in the 
November 2006 letter.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's service treatment records have been associated with 
the claims file, as have records of his post-service 
treatment at the Bay Pines VA Healthcare System.  The Veteran 
was provided a VA medical examination in April 2007; report 
of that examination has been associated with the claims file.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board 
finds that the VA opinion obtained in this case is more than 
adequate, as it is predicated on consideration of the service 
treatment records and VA medical records in the Veteran's 
claims file.  It considers all of the pertinent evidence of 
record, to include the Veteran's entrance and separation 
medical examinations and audiograms, as well as the 
statements given by the Veteran at the time of the VA 
examination, and provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the claims on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

Additionally, the Veteran and his representative have both 
submitted written argument, and the Veteran has stated in a 
December 2006 statement that there is no further evidence 
relevant to his claims.  Otherwise, neither the Veteran nor 
his representative has alleged that there are any outstanding 
records probative of the claims on appeal that need to be 
obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  Certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

Relevant medical evidence consists of the Veteran's service 
treatment records, a VA treatment record, and a VA 
examination conducted in April 2007.  Review of the Veteran's 
service treatment records reflects that prior to the 
Veteran's entrance into active duty, he was provided 
audiological evaluation documented in an April 1965 report of 
medical examination.  Results of that evaluation (measured in 
ASA units), pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
0
LEFT
10
5
10
--
0

Pure tone thresholds, corrected for ISO units (the standard 
for measuring hearing loss for VA purposes), in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
--
5
LEFT
25
15
20
--
5

The Veteran did not complain of and was not treated for any 
problems with his hearing while in service.  He was again 
provided audiological examination at his separation 
examination, conducted in September 1968.  Results of that 
evaluation (measured in ISO units), pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
10
5
5
0
5

At the Veteran's April 2007 VA examination, the Veteran 
reported having had difficulty hearing for approximately 5 
years and experiencing buzzing in his ears for approximately 
2 years prior to the examination.  He reported that he was 
exposed to acoustic trauma while serving as a vehicle 
operator on a flight line in Vietnam, to which he attributed 
his hearing loss and tinnitus.  He further reported having 
post-service noise exposure with his employment as an 
automobile mechanic and later as an automotive service 
advisor, for which he did not wear ear protection.  

Audiological evaluation conducted at the April 2007 VA 
examination found that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
55
65
65
LEFT
15
35
55
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear, 
based on Maryland CNC testing.  The examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss and 
tinnitus.  She opined that, even conceding the Veteran's in-
service exposure to acoustic trauma, the hearing loss and 
tinnitus were not as likely as not related to the Veteran's 
service, noting that without evidence of hearing loss or 
acoustic damage at the Veteran's separation from service, she 
was unable to link the hearing loss or tinnitus etiologically 
to his period of military service.  The examiner further 
reasoned that the Veteran stated that he had noticed a 
problem with his hearing only for the past 5 years and had 
experienced tinnitus for only 2 years prior to the 
examination.

The Veteran has also provided record of a July 2002 audiology 
consultation he obtained at the Bay Pines VA Healthcare 
System.  Report of that visit reflects that the Veteran was 
found to have sensorineural hearing loss bilaterally, which 
the consulting audiologist found was "consistent with aging 
and noise-induced cochlear pathology."  The audiologist 
concluded that that Veteran's hearing loss was more likely 
than not related to his in-service noise exposure while 
serving in Vietnam.  There is no indication in the report 
that the audiologist reviewed the Veteran's service treatment 
records or considered the Veteran's report of when he first 
noticed problems; nor is there any indication that the 
Veteran complained of or was diagnosed with tinnitus at the 
time of the consultation.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims.  The Board concedes that VA examination 
confirms that the Veteran currently suffers from hearing loss 
and tinnitus.  The Board concludes, however, that the greater 
weight of the evidence is against the claims.  Here, even 
conceding the Veteran's exposure to noise while in service, 
the VA examiner found no link between any current disability 
and military service.  Additionally, there is no evidence 
suggesting that sensorineural hearing loss became manifest to 
a compensable degree within a year of the Veteran's 
separation from qualifying military service.  38 C.F.R. 
§§ 3.307, 3.309.  Noting that the Veteran displayed normal 
hearing on discharge from service, that no hearing loss or 
tinnitus was noted in the Veteran's service treatment 
records, and that the Veteran did not notice or complain of 
hearing problems until approximately 2002, more than 30 years 
after his separation from active duty, the April 2007 VA 
audiologist gave as her medical opinion that it was not at 
least as likely as not that any current hearing loss or 
tinnitus was related to the Veteran's military service.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not, and the extent to which, they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).  For the reasons set forth 
below, the Board is thus satisfied that the 2007 VA 
audiologist's opinion is adequate for deciding this appeal 
and is more persuasive than the opinion offered by the 
Veteran's July 2002 consulting audiologist.

As discussed above, the Board notes that the April 2007 VA 
medical examination clearly indicates that it is less likely 
than not that the Veteran's hearing loss and tinnitus are 
related to his time on active duty, to include his in-service 
exposure to acoustic trauma.  The VA examiner specifically 
addressed causation due to in-service acoustic trauma, to 
which she conceded the Veteran had been exposed, concluding 
that it was less likely than not that such exposure was a 
contributory factor to the Veteran's currently diagnosed 
hearing loss or tinnitus.  The examination report reflects 
that the examiner solicited a history from the Veteran in 
addition to examining his claims file and clearly understood 
the medical question being asked by VA.  Additionally, the 
examiner offered a rationale for the opinion that the 
Veteran's hearing loss and tinnitus are less likely than not 
related to the Veteran's time in service, in that the 
disorders had manifested more than 30 years after the 
Veteran's separation from active duty and that he had been 
found to have normal hearing at the time of his separation 
from service.  Thus, in this case, when weighing the evidence 
of record, the Board finds the medical opinion of the VA 
examiner more probative on the question of the etiology of 
the Veteran's currently diagnosed hearing loss and tinnitus.  
In so finding, the Board reiterates that the VA examiner's 
opinion was based on a review of the claims file, the 
Veteran's reported history, and a clinical evaluation, 
including testing.  

Because the determination of etiology of a diagnosed disorder 
such as hearing loss is a medical question requiring 
expertise, the Board relies upon the April 2007 VA examiner's 
opinion in making its determination.  The July 2002 audiology 
assessment does not take into account the Veteran's medical 
history or service treatment records and does not offer a 
medical opinion as to the etiology of the Veteran's hearing 
loss based on consideration of all these factors.  Thus, in 
arriving at a decision as to whether the Veteran's hearing 
loss is etiologically linked to his time on active duty, the 
Board finds compelling the medical opinion provided by the VA 
examiner in April 2007.

Regarding the Veteran's tinnitus claim, because tinnitus 
cannot be objectively observed (except in rare instances), 
its presence is conceded.  However, the April 2007 
audiologist's medical opinion, based on the record, including 
the Veteran's own history, is that the Veteran's tinnitus was 
not at least as likely as not related to military service.  
The Board notes, further, that the Veteran's July 2002 
audiology consultation report is silent as to complaints of 
or a diagnosis for tinnitus.  As there is no medical evidence 
linking the Veteran's current tinnitus to his time in 
service, including his conceded exposure to in-service 
acoustic trauma, the service connection claim for tinnitus 
must be denied.

The Board notes that the Veteran has stated in multiple 
submissions to VA that he suffered acoustic trauma while in 
service and this his current hearing loss and tinnitus were 
caused by this in-service noise exposure.  In this regard, 
the Board notes, first, that it does not question that the 
Veteran was exposed to acoustic trauma in service.  Nor does 
the Board question that he presently suffers from hearing 
loss and tinnitus.  However, in order for the Veteran's 
claims to be granted, the record must to contain persuasive 
medical evidence linking the present disorders to service.  
Here, the medical evidence does not lead to a conclusion of 
service connection.  There is no evidence in the Veteran's 
service treatment records to indicate that he complained of 
or sought treatment for problems with his hearing or tinnitus 
during service.  The Board has considered the Veteran's 
contention that his claimed hearing loss and tinnitus 
resulted from his time in service.  The Veteran, however, has 
not demonstrated that he has any medical expertise to make 
such an opinion.  The Board notes that although the Veteran 
is competent to report symptoms, he does not have medical 
expertise and therefore cannot provide a competent opinion 
regarding diagnosis or causation of his disabilities.  As a 
layperson without the appropriate medical training and 
expertise, the Veteran is simply not competent to provide a 
probative opinion on a medical matter, such as whether there 
exists a medical nexus between any current disability and 
service.  See Bostain, 11 Vet. App. at 127, citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


